Citation Nr: 1216943	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.  He died in July 2006.  The appellant contends that a common-law marriage was in effect between her and the Veteran at the time of his death.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision, dated in November 2006, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

An April 2007 rating decision issued by the RO in Montgomery, Alabama established service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant contends that she is entitled to VA death benefits as the surviving spouse of the deceased Veteran.  She specifically contends that, following her divorce from the Veteran, they entered into a common-law marriage prior to his death.

Under VA laws and regulations, a "surviving spouse" is a person of the opposite sex whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation, which was due to the misconduct of, or procured by the veteran without the fault of the spouse and: (2) except as provided in 38 C.F.R. § 3.55 (pertaining to continuous cohabitation) has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2011).

For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54 (2011).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2011).

The uncontested evidence of record reveals that that Veteran and the appellant were originally married on September [redacted], 1975.  They were later divorced on May [redacted], 2001.  The divorce was first made known to VA by a statement from the Veteran dated in July 2001.  See VA Form 21-0538, received in July 2001.  The appellant, however, contends that she moved back in with the Veteran in July 2005 to take care of him during his illness and that she and the Veteran subsequently entered into a common-law marriage while continuing to reside in the State of Alabama.

The State of Alabama recognizes common-law marriages as valid.  In Alabama, the elements of common-law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  It is noted that under Alabama law, adjudicators will "closely scrutinize claims of common law marriage and require clear and convincing proof thereof."  Gray v. Bush, 835 So.2d 192 (Ala. Civ. App. 2001).

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a) (2011).

While the evidence of record includes statements from two neighbors, R. M. C., and C. E., indicating that they purportedly had daily contact with the Veteran and the appellant, and a copy of a bank statement dated in September 2006, listing both the appellant's name and the Veteran's name on the account, the Board observes that the claims file additionally contains evidence surrounding the time of the Veteran's death where the appellant is notably absent.  For instance, the Veteran's death certificate indicates that the informant was his son, J. S. W., Jr.  The death certificate further indicates that the Veteran's marital status was "divorced" at his time of death.  Moreover, a July 2006 application for burial benefits from the Veteran's son reveals that he, the Veteran's son, was the individual responsible for authorizing funeral services.  

Additional evidence submitted by the appellant includes a September 1987 deed revealing that the Veteran and the appellant acquired real estate as joint tenants, with right of survivorship, and a September 2006 real estate appraisal, presumably conducted on the same real estate property, also indicating that land was deeded to the Veteran and the appellant in September 1987, before their divorce.  The appraisal only lists the appellant as the current owner.  

Based on the foregoing, the Board finds that there is insufficient evidence of record to determine whether the appellant and the Veteran entered into common-law marriage prior to the Veteran's death.  Therefore, this case must be remanded in order for the RO to obtain an opinion from VA Regional Counsel with respect to the issue of whether or not the Veteran and the appellant entered in common-law marriage in the State of Alabama following their divorce in May 2001 and prior to the Veteran's death in July 2006.  

Additionally, the Veteran's death certificate indicates that he died at Wiregrass Medical Center, in Geneva, Alabama.  Records from that facility have not yet been associated with the claims file.  The Board cannot foreclose the possibility that these records may be relevant to the issue on appeal without first reviewing them.  Thus, on remand the RO should obtain copies of the Veteran's terminal records from Wiregrass Medical Center, as well as his VA treatment records dated since July 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's complete treatment records from the Central Alabama VA Healthcare System, to include form the Dothan VA treatment facility, dated since July 2005.

2.  Ask that the appellant identify any and all treatment facilities/providers that provided treatment to the Veteran in the period of time surrounding his death in July 2006.  Make arrangements to obtain and associate with the claims file copies of records from these facilities/providers, including the terminal hospitalization report from Wiregrass Medical Center, in Geneva, Alabama.

3.  After the above development has been completed, contact the appropriate VA Regional Counsel to request that the office provide a written opinion addressing whether the appellant and the Veteran entered into common-law marriage after their divorce in May 2001 and prior to the Veteran's death in July 2006.  Regional Counsel should conduct any necessary development and review the claims file in associating with producing the requested opinion.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the appellant's claim on appeal.  If the claim remains denied, provide the appellant with a supplemental statement of the case, and after she has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


